Citation Nr: 0008756	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The appellant served on active duty from June 1980 to July 
1983, and had an additional period of service in the Navy 
Reserve.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1997 and November 1998 rating 
decisions of the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for both PTSD and a lower back disorder.

The claim for service connection of a lower back disorder is 
the subject of the REMAND portion of this decision.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

A claim for PTSD, specifically, is well grounded where the 
claimant submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrance or aggravation; and, (3) medical 
evidence which generally links the reported in-service 
stressor(s) to a medical diagnosis of PTSD.  Gaines v. West, 
11 Vet. App. 353 (1998).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records are entirely negative 
for any diagnosis of, treatment for, or complaint of PTSD.  
The in-service stressor indicated by the appellant, is the 
death of her 3-and-a-half year old child in 1980.  There is 
no indication in the service medical records that she ever 
sought treatment for PTSD or any other condition related to 
the death of her child.

Similarly, there are no medical records post-service that 
contain a diagnosis of PTSD.  There is no medical evidence 
that the appellant has ever sought treatment for PTSD or ever 
been diagnosed with PTSD.  The appellant states that she has 
been told by others (a corpsman, and co-workers) that she has 
PTSD, but none of those individuals are medical doctors, and 
there is no indication whatsoever in the file that she has 
ever been diagnosed with PTSD.

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992)).

Here, the Board finds no evidence that the appellant 
currently suffers from PTSD.  There are no medical records of 
any type indicating treatment for or diagnosis of PTSD.  
Therefore, the Board finds that the first element of a well 
grounded claim has not been met.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an in-
service disease or injury, or for PTSD cases, the existence 
of an in-service stressor.  The appellant has maintained that 
she was traumatized by the death of her child in 1980.  The 
question of whether this incident could be an in-service 
stressor leading to PTSD is a medical issue.  There is no 
medical evidence in the file indicating that this incident 
would be sufficient to trigger PTSD.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the in-service injury 
or disease and the currently disability.  Id.  Here, there is 
no medical evidence indicating that any current PTSD exists, 
or that any current PTSD is somehow related to service.  The 
appellant offers that she has co-workers and a medical 
corpsman who told her that she has PTSD, but they are not 
medical doctors and are not competent to make such a 
conclusion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Appellant cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) as to a relationship between her disability and 
service because lay persons are not competent to offer 
medical opinions).

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no competent evidence 
showing a current diagnosis of PTSD, and no evidence relating 
any current disability to an in-service stressor.  As such, 
her claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  Therefore, the Board cannot 
decide the claim on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14,17 (1993) (if a claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it).

Therefore, the appellant's claim seeking entitlement to 
service connection for PTSD must be denied.

Where a claim is not well grounded, the VA has no further 
duty to assist her in developing facts pertinent to the 
claim, including no duty to obtain a medical examination or 
opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App.  477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits for 
service connection for PTSD.  The appellant has not indicated 
any available records not already associated with the claims 
file that would be relevant to her claim for service 
connection for PTSD.  In light of the record, the Board finds 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim). 

Finally, the Board has decided the present appeal on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed below, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations the RO 
did, but in so doing, concludes that the appellant did not 
meet the threshold requirements of a well-grounded claim for 
disability compensation benefits.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).  The result 
is the same.

Accordingly, the Board must deny the appellant's claim of 
service connection for PTSD as not well grounded.


ORDER

Entitlement to service connection for PTSD is denied, as the 
claim is not well grounded.


REMAND

The appellant contends, in essence, that she is entitled to 
service connection for a lower back disorder.  She asserts 
that she first injured her back in service, and that she has 
a current back condition that is related to the in-service 
injury.

As stated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1131  (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability 
which has not been clearly shown in service requires 
evidence sufficient to show(1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d) (1999); 
Caluza, 5 Vet. App. 498 (1995); Cuevas, 3 Vet. App. 542, 548 
(1992); Rabideau, 2 Vet. App. 141, 143 (1992).

After review of the claims file, the Board finds several 
evidentiary deficiencies that must be addressed prior to 
appellate review.

First, the Board finds that the record indicates that the 
appellant had active duty from June 1980 to July 1983, and an 
additional period of duty in the Navy Reserves apparently 
beginning in 1991.  The record is not clear as to the dates 
of service after the appellant left active duty in July 1983.  
The RO must verify all periods of service by the appellant, 
including all Naval Reserve service, and all active duty for 
training service.

Second, the Board finds that the appellant's medical records 
covering her service in the Navy Reserves are not complete.  
Specifically, there is no separation examination report, and 
there are no service medical records for any period later 
than February 1994.  A search for the complete service 
medical records of the appellant should be undertaken by the 
RO.

Pursuant to VA regulations governing the adjudication of 
claims, "if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9 (1999).  Due process requires that the RO 
verify the appellant's complete service dates and collect all 
service medical records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should verify the appellant's 
additional term of service after July 
1983, including service in the Navy 
Reserves and service on active duty for 
training.  If additional service is 
shown, the RO must attempt to obtain any 
and all service medical records 
associated with the period of service.  
It must also attempt to obtain the 
appellant's separation medical report 
from her most recent term of service, if 
available.  All necessary service records 
repositories should be contacted.  Copies 
of any records received should be made 
part of the claims folder.

2.  Thereafter, the RO should review the 
appellant's claim of entitlement to 
service connection for a low back 
disorder.  If the RO's determination 
remains adverse to the appellant, she and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
concerning all the evidence including all 
evidence added to the record since the 
last SSOC.  The SSOC should provide all 
pertinent laws and regulations for all 
determinations by the RO, including 
rationales for all decisions made.  The 
appellant and her representative should 
be given an opportunity to respond, if 
desired.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the 
appellant until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


- 9 -


